


Exhibit 10.1
AGREEMENT OF SALE


THIS AGREEMENT is made this 4th day of December, 2015, by and between SUN LIFE
ASSURANCE COMPANY OF CANADA, a Canadian corporation ("Seller"), and RREEF
AMERICA L.L.C., a Delaware limited liability company ("Purchaser"). Intending to
be legally bound hereby, the parties hereto agree as follows:


1.    Agreement to Sell and Purchase. Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller, subject to the terms and conditions of
this Agreement, the parcel of ground, with the buildings and improvements
erected thereon, located at 45245 Business Court, Sterling, Loudoun County,
Virginia, known as Loudoun Gateway I (the “Real Property”), legally described on
Exhibit A attached hereto, together with (a) any land lying in the bed of any
street, road or alley, opened or proposed, abutting the Real Property to the
center line thereof, (b) any easement, privilege or right-of-way inuring to the
benefit of the Real Property, including any and all mineral rights, development
rights, air rights, and the like, (c) all rights, appurtenances and
hereditaments belonging or otherwise pertaining to the Real Property, (d) all
furniture, fixtures, equipment and other personal property owned by Seller and
used in connection with the operation, ownership, maintenance, management or
occupancy of the Real Property (except items owned or leased by a tenant or
which are leased by the Seller), which are now placed in or attached to the Real
Property (the “Personal Property”), including only the equipment, machinery,
furniture, furnishings and supplies listed on Exhibit A-1 attached hereto, (e)
to the extent they may be transferred under applicable law, all licenses,
permits and authorizations presently issued in connection with the operation of
all or any part of any parcel as it is presently being operated, (f) all Service
Contracts (as defined below) that the Purchaser agrees to assume in writing (if
any) with respect to such parcel, (g) the Lease (as defined below), (h) all
security and escrow deposits held by the Seller in connection with the Lease,
and (i) to the extent assignable, all intangible personal property used in the
operation and management of the Property (the “Intangible Property”), including
without limitation, all of the names under which the Real Property is being
operated, including “Loudoun Gateway I”, the plans and specifications, all
architectural and engineering studies, reports, drawings and prints relating to
the Property, all warranties relating to the Real Property or the Personal
Property, all licenses, permits and other written authorizations necessary for
the zoning, land use, operation, ownership, construction and maintenance of the
Property, all copyrights, logos, designs, trademarks, service marks, and all
goodwill associated with the Property, all tenant files and all other files and
records related to the management and operation of the Property, and all claims
and causes of action arising out of or in connection with the Property (other
than claims solely related to Seller’s ownership of the Property including
claims for delinquent rent for periods prior to the month in which the Closing
occurs, unless otherwise specifically provided below), but excluding all
proprietary information of Seller and its managing agent including computer
software (but not the data pertaining to the operation of the Property) and
related licenses and appraisals. (collectively, the "Property").


2.    Purchase Price; Deposit. The purchase price for the Property (the
"Purchase Price") shall be Twenty One Million Nine Hundred Fifty Thousand
Dollars ($21,950,000.00), payable, plus or minus Closing adjustments, at Closing
(hereinafter defined) by wire transfer. Purchaser shall procure a letter of
credit from a creditworthy bank or other financial institution selected by
Purchaser (“Purchaser’s Letter of Credit”) in the amount of Two Hundred Fifty
Thousand Dollars ($250,000.00) and within three (3) business days after the
Effective Date shall deposit Purchaser’s Letter of Credit with Chicago Title
Insurance Company, Atlanta Office (the “Escrow Agent”), to secure Purchaser’s
performance hereunder

1

--------------------------------------------------------------------------------




(Purchaser’s Letter of Credit and any cash substituted therefor and any interest
earned thereon shall hereinafter be referred to as the “Deposit”). The expiry
date of Purchaser’s Letter of Credit shall not be before five (5) days after the
Inspection Date, and the beneficiary of Purchaser’s Letter of Credit shall be
the Escrow Agent. Purchaser shall within three (3) business days after the
expiration of the Inspection Period deposit Two Hundred Fifty Thousand Dollars
($250,000.00) in cash with the Escrow Agent, and upon such deposit, Purchaser’s
Letter of Credit shall be returned promptly to Purchaser. Any cash Deposit shall
be held in an interest-bearing investment approved by Purchaser. The Deposit,
whether it is in the form of one or more letters of credit or cash, or both,
shall be held pursuant to escrow provisions set forth in Section 17 below. At
Closing any cash Deposit plus any interest earned thereon shall be applied
against the Purchase Price. The Deposit shall be applied to the Purchase Price
at Closing, and shall be nonrefundable upon expiration of the Investigation
Period except as expressly set forth hereafter.
 
3.    Closing. Closing (the "Closing") hereunder shall take place on or before
December 21, 2015, provided, however, the Closing Date may be extended up to
fifteen (15) days if the conditions of Section 9(b) and/or Section 9(c) are not
satisfied, and in the event of such extension, Closing shall be two (2) business
days after satisfaction of such conditions but not before January 4, 2016 or
later than January 15, 2016 (the “Closing Date”). Closing shall be completed
through an escrow (the “Escrow”) established with the Title Company (as defined
below). Upon the creation of the Escrow, anything herein to the contrary
notwithstanding, the transfer and conveyance of the Property, the payment of
funds and the delivery of the documents required to close the transaction
contemplated by this Agreement shall be made through the Escrow. The parties
intend that the Closing take place through the Escrow and that the parties need
not be physically present.


4.    Condition of Title; Survey.


(a)    Title. Title to the Property shall be free and clear of all liens,
restrictions, easements, encumbrances and other title objections except for the
Permitted Exceptions (as defined below). Seller shall deliver to Purchaser,
within ten (10) days after the date on which Purchaser receives a fully executed
copy of this Agreement from Seller (the date of such receipt being the
“Effective Date”), a commitment to insure title (“Commitment”) for the Real
Property from Chicago Title Insurance Company, Atlanta Office (“Title Company”),
with copies of all exceptions. Purchaser shall deliver to Seller, on or before
the expiration of the Inspection Period, a list of all title objections and
exceptions disclosed in the Commitment which are not acceptable to Purchaser
(“Title Defects”); all other title exceptions shown on the Commitment and not
identified as unacceptable by Purchaser are herein referred to as the “Permitted
Exceptions.” Seller shall have five (5) business days following receipt of the
Objection Notice to notify Purchaser of which title objections Seller is willing
to cure (provided that Seller shall be obligated to pay from the Purchase Price
all Curable Title Exceptions (as defined below) of an ascertainable amount not
exceeding the Purchase Price). If Seller fails to deliver such notice within
such five (5) business day period, Seller shall be deemed to have declined to
cure any title objections. Upon receipt of Seller’s notice of which title
objections Seller is willing to cure, and if Seller is not willing to cure all
title objections (or if Seller fails to deliver timely notice, in which case
Seller shall be deemed to not be willing to cure any title objections other than
the payment of liens described above), Purchaser shall have the option, by
notice to Seller within five (5) days after expiration of such five (5) business
day period, to either accept such title to the Property as Seller is willing to
provide, in which case all title objections that Seller is unwilling to cure
shall become Permitted Exceptions, or to terminate this Agreement and have the
Deposit and all interest thereon returned to Purchaser. The following comprise
the “Curable Title Exceptions”: (i) financing liens, mechanics’and materialmen’s
liens caused by Seller or its agents, (ii) tax liens relating to the Property,
(iii) liens or other title exceptions resulting solely from acts of Seller or
its agents occurring on or after the Effective Date or (iv) other liens or
monetary encumbrances which secure

2

--------------------------------------------------------------------------------




other monetary obligations which in the aggregate do not exceed the Purchase
Price. In the event the Title Company amends or updates the Commitment after the
initial Commitment to add additional exceptions or requirements (each, a
“Commitment Update”), Purchaser shall furnish Seller with a written statement of
objections to any matter first raised in a Commitment Update within three (3)
business days after its receipt of such Commitment Update (each, a “Commitment
Update Review Period”), and the timing for responses and disposition of such new
matters noted in the updated objection notice shall be as set forth above.


(b)    Survey. Purchaser, at Purchaser’s expense, may obtain an updated ALTA
survey of the Real Property (certified to Purchaser and to Seller) prior to the
expiration of the Investigation Period and provide a copy to Seller. If the
survey reveals any exceptions to title not disclosed by the Commitment or other
survey-related defects, Purchaser shall forward a list of such additional title
exceptions or defects to Seller within ten (10) days after receipt of the
survey, or any update thereof, and Seller shall have ten (10) business days
following receipt of Purchaser's list of objections to notify Purchaser of
Seller’s willingness (in its sole discretion) to cure such objections. Failure
by Seller to notify Purchaser within such ten (10) business day period of
Seller’s willingness to cure such objections shall be deemed a notification from
Seller that it is willing to cure such objections. If Seller delivers timely
notice that Seller is unwilling or unable to cure such objections, Purchaser, by
notice to Seller within five (5) days after receipt of Seller’s notification,
shall have the option to either accept title to the Real Property in question
subject to such additional objections or to terminate this Agreement and have
the Deposit and all interest thereon returned to Purchaser.


5.    Document Deliveries. Seller shall make available to Purchaser, via an
online ‘war room’ or in the offices of Seller’s property manager, such documents
related to the Property as are listed on Exhibit D hereto and are either in
Seller’s direct possession or within Seller’s reasonable control (collectively,
the "Due Diligence Materials"). Seller shall also deliver or make available to
Buyer, via an online ‘war room’ or in the offices of Seller’s property manager,
within five (5) days after the Effective Date, the information and documents
listed on Exhibit D-1 hereto which are either in Seller’s direct possession or
within Seller’s reasonable control, for purposes of the audit referenced in
Section 18(l) below. The date on which Seller confirms in writing to Purchaser
that all of the Due Diligence Materials in Seller’s possession or control are
available via the ‘war room,’ or are otherwise available for copying at
Purchaser’s expense at the Property or the Property manager’s office, is
hereafter called the “Availability Date”.


6.    Representations and Warranties.


(a)    By Seller. Seller, to induce Purchaser to enter into this Agreement and
to purchase the Property, represents and warrants to Purchaser as follows, as of
the Effective Date (all references to “knowledge” below shall refer to the
actual knowledge of William Barres, Seller’s asset manager for the Property, who
shall however have no personal liability hereunder):


(i)    Notices. To Seller’s actual knowledge, Seller has received no outstanding
written notices of uncorrected violations of applicable laws, permits or
regulations, including, but not limited to, zoning or code regulations.


(ii)    Litigation; Tax Appeals. There is no action, suit, investigation or
proceeding pending or to Seller's actual knowledge threatened against Seller or
the Property in any court which could, if adversely decided, have any material
adverse effect on Seller’s obligations hereunder or Purchaser's acquisition,
ownership, renovation or use of the Property. Seller has not filed any
outstanding or pending appeals of real property taxes with respect to the
Property.

3

--------------------------------------------------------------------------------






(iii)    Condemnation. To Seller’s actual knowledge, Seller has not received any
written notice of any condemnation proceeding or other proceeding in the nature
of eminent domain with respect to the Property, and to Seller's actual
knowledge, no such proceedings are threatened.


(iv)    Environmental. To Seller’s actual knowledge, Seller has received no
written notices alleging any uncured violation of any environmental law or
regulation based on the presence of any petroleum products or hazardous waste,
hazardous materials, or other toxic substance on, in or under the Property.


(v)    Lease. The Property is currently leased in its entirety to Orbital ATK,
Inc., as successor by merger to Alliant Techsystems, Inc. (the “Tenant”)
pursuant to the lease described on Exhibit B attached hereto (the “Lease”). The
Lease is the only lease or agreement executed by Seller and relating to the
leasing or occupancy of all or any part of the Property. There are no brokerage
commissions or other fees payable with regard to the Lease or with regard to any
exercised renewals, extensions or expansions. To Seller’s actual knowledge, the
Lease is in full force and effect, and Seller is not in material default under
the Lease and has not received any written notices from Tenant asserting a
default by Seller.


(vi)    Service Contracts. Attached hereto as Exhibit C is a complete list of
all presently effective service contracts, maintenance agreements, vendor’s
contracts, and other agreements relating to the management, leasing, maintenance
or repair of the Property, and amendments thereto, entered into by Seller or
Seller’s agents or representatives (collectively, the “Service Contracts”). The
Service Contracts will be cancelled by Seller effective as of the Closing Date
(other than the elevator contract, the exterior landscaping and irrigation
contract and the snow removal contract), and all costs in connection with such
cancellation shall be borne by Seller. Notwithstanding the foregoing, prior to
the end of the Investigation Period Purchaser may give notice to Seller of the
Service Contracts, if any, that Purchaser desires to assume. If no notice is
given by Purchaser with respect to any of the Service Contracts, then Purchaser
shall be deemed to have elected not to assume any of such Service Contracts. If
Purchaser does elect to assume one or more of the Service Contracts, then Seller
shall not terminate such Service Contracts but instead shall assign such Service
Contracts to Purchaser at Closing.


(vii)     Authority. Seller is a company, duly organized and in good standing
under the laws of the Canada, is qualified to transact business in the State of
Virginia, and has the power to enter into this Agreement and to execute and
deliver this Agreement and any and all documents or agreements executed by
Seller or otherwise delivered by Seller to Purchaser pursuant to this Agreement,
and to perform all duties and obligations imposed upon it hereunder and
thereunder, and Seller has obtained all necessary corporate, partnership or
other organizational authorizations required in connection with the execution,
delivery and performance of this Agreement and any and all documents or
agreements executed by Seller or otherwise delivered by Seller to Purchaser
pursuant to this Agreement and the transaction contemplated herein and has
obtained the consent of all entities and parties (whether private or
governmental) necessary to bind Seller to this Agreement and any and all
documents or agreements executed by Seller or otherwise delivered by Seller to
Purchaser pursuant to this Agreement.


(viii)    No Conflicts. Neither the execution nor the delivery of this
Agreement, nor the consummation of the purchase and sale transaction
contemplated hereby, nor the fulfillment of or compliance with the terms and
conditions of this Agreement conflict with or will result in the breach of any
of the terms, conditions or provisions of any agreement or instrument to which
Seller is a party or by which Seller or any of Seller’s assets are bound.



4

--------------------------------------------------------------------------------




(ix)    Bankruptcy. Seller has not, nor to Seller’s actual knowledge has the
tenant under the Lease, (a) commenced a voluntary case, or had entered against
it a petition, for relief under any federal bankruptcy act or any similar
petition, order or decree under any federal or state law or statute relative to
bankruptcy, insolvency or other relief for debtors, (b) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator, or similar official in any federal, state, or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.


(x)    Employees. Seller has no employees employed at the Property.


(xi)    Title. There are no outstanding rights of third parties to purchase the
Property.


(xii)    Assessments. To Seller’s actual knowledge, except as revealed in the
public records, (A) there are no special assessments, special tax districts or
outstanding obligations (contingent or otherwise) to governmental entities (with
respect to the Property or any part thereof), and (B) the Property is separately
assessed for real estate tax purposes and not combined with any other property
for such purposes.


(xiii)    OFAC. Neither Seller nor any person or entity directly or indirectly
owning fifty percent (50%) or more of Seller is a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC's Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.


(xiv)    Documents Delivered. To Seller’s actual knowledge, the documents
delivered or made available to Purchaser pursuant to Section 5 are true and
correct copies of the documents used by Seller in the ownership and operation of
the Property.
 
(b)    Survival; Default. Each representation and warranty set forth in
subsection (a) above shall survive Closing for a period of six (6) months from
the date of Closing (the “Survival Period”), and written notice of any claim by
Purchaser of a breach thereof must be delivered to Seller within such time
period. If, after Closing, Purchaser shall determine that Seller has breached
any representation or warranty set forth in subsection (a) 5 above, then
Purchaser’s sole remedy shall be an action for actual damages to Purchaser,
provided, however, that Seller’s aggregate liability for the breach thereof
shall be at least Ten Thousand Dollars ($10,000.00) and be limited to a sum not
to exceed three percent (3%) of the Purchase Price. Notwithstanding any term or
provision of this Agreement to the contrary, Seller shall not be liable for the
breach of any representation or warranty set forth in subsection (a) above to
the extent that such breach relates to a factual matter pertaining to the
Property of which Purchaser has acquired actual knowledge thereof in the course
of its due diligence hereunder and proceeds to complete Closing notwithstanding
such knowledge. As defined herein, Purchaser’s actual knowledge shall mean the
actual knowledge of David W. Hamm.


(c)    By Purchaser. Purchaser, to induce Seller to enter into this Agreement
and to sell the Property, represents and warrants to Seller as follows: neither
Purchaser nor any person or entity directly or indirectly owning fifty percent
(50%) or more of Purchaser is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons

5

--------------------------------------------------------------------------------




List) or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.


7.    Provisions with Respect to Closing.


(a)    Seller Deliveries. At Closing, Seller shall deliver to Purchaser the
following:


(i)    a special warranty Deed for the Property;


(ii)    a standard owner’s affidavit to the Title Company, and such further
standard documents as may reasonably be required by the Title Company to
consummate the transaction contemplated hereby and in connection with issuance
of the owner’s extended coverage title insurance policy;


(iii)    an assignment and assumption agreement for the Lease (the “Lease
Assignment”), in the form attached hereto as Exhibit G;


(iv)    an assignment and assumption agreement for all Service Contracts, if
any, that Purchaser elects to have assigned and assumed pursuant to Section
6(a)(vi) above (the “Service Contract Assignment”) as contained in Exhibit H;


(v)    a bill of sale conveying Seller’s right title and interest in and to the
Personal Property to Purchaser free and clear of all interests, liens and
encumbrances, in the form attached hereto as Exhibit I;


(vi)    a general assignment of all intangibles including, without limitation,
all licenses, permits, warranties and authorizations presently issued in
connection with the operation of all or any part of the Property, in the form
attached hereto as Exhibit J;


(vii)    the original executed Leases and such Service Contracts as Purchaser
has elected to assume as provided herein, all other files, documents and
materials relating to the Property which are in Seller’s possession, all keys
and security cards and codes relating to the Property, and all other personal
property comprising a part of the Property not located on the Property, if any;


(viii)    a letter to each Tenant properly executed by Seller advising it of the
sale to Purchaser;


(ix)    the Escrow Agreement attached hereto as Exhibit E (“IRS Escrow
Agreement”) executed by Seller, pursuant to which Purchaser, in compliance with
the Foreign Investment in Real Property Tax Act of 1980, as amended and Section
1445 of the Internal Revenue Code of 1986, shall remit a portion of the Purchase
Price to the Title Company, which amount shall be held in an interest bearing
account by the Title Company until a withholding certificate has been issued by
the Internal Revenue Service.


(x)    a “bring down certificate” stating that Seller’s representations and
warranties are true and correct as of the Closing Date, in the form attached as
Exhibit K;
(xi)    such resolutions, authorizations, bylaws or other corporate, limited
liability company and/or partnership documents relating to Seller as shall be
reasonably required by the Title Insurer;

6

--------------------------------------------------------------------------------






(xii)    keys to all locks located in or about any portion of the Property and
all personal properly described in the Bill of Sale to the extent in Seller’s
possession or reasonable control;


(xiii)    all warranty transfer request forms related to warranties for the
roof, equipment and other items, if any. Seller agrees to use good faith efforts
to assist Purchaser in completing the warranty transfers after Closing;


(xiv)    all other documents, instruments or writings which may be reasonably
required to consummate the transactions contemplated herein, including any
reasonable closing documents requested by Title Insurer (provided that in no
event shall any such document increase the liability of Seller); and.


(xv)    the Closing Representation pursuant to Section 18(l) below.


(b)    Purchaser Deliveries. At Closing, Purchaser shall deliver to Seller the
following:


(i)     the Purchase Price, subject to adjustment to reflect the closing
adjustments and prorations provided for in Section 9; and


(ii)    Counterparts of the Lease Assignment, the Service Contract Assignment,
the IRS Escrow Agreement and such further documents as may be required to
consummate the transaction contemplated hereby.


8.    Investigation Period; Operations Prior to Closing.


(a)    Investigation Period. Purchaser shall have until December 18, 2015 (the
"Investigation Period") to review all aspects of the Property and the proposed
development thereof. Unless Purchaser delivers to Seller prior to expiration of
the investigation Period a written notice that Purchaser intends to proceed to
Closing, this Agreement shall terminate upon expiration of the Investigation
Period, whereupon Purchaser and Seller shall have no further liabilities or
obligations under this Agreement (other than Purchaser’s indemnification
obligations set forth below) and the Deposit will be returned to Purchaser. In
connection with Purchaser’s investigations, until Closing hereunder, Purchaser
and its employees, agents, contractors, consultants and representatives shall
have the right, upon reasonable notice to Seller: (i) to have reasonable access,
during normal business hours, to inspect the books, records, files, operating
reports and other information relating to the Property, and related
correspondence files; (ii) to enter upon the Property, accompanied by a
representative of Seller if Seller so requests, during normal business hours,
subject to the rights of Tenant under the Lease and avoiding causing an
unreasonable disruption of the operations of the Property, to inspect, survey,
measure, review, analyze or appraise the Property, including without limitation
a so-called “Phase I” environmental assessment of the Property, provided that
Purchaser shall not undertake any physically intrusive environmental testing
without Seller’s prior written consent, which consent shall be withheld in
Seller’s sole discretion; and (iii) to conduct interviews with Tenant (provided
that Purchaser shall give Seller at least 24 hours’ advance notice of any tenant
interviews and the opportunity to accompany the Purchaser on any interviews).
Any request to conduct physically intrusive environmental testing shall be
delivered to Seller and Seller’s counsel and shall be accompanied by (A) a
detailed scope of work, (B) the name of the proposed consultant who will perform
the test, (C) the proposed date and time for the testing, and (D) such other
information as Seller may reasonably request. Seller shall have five (5)
business days in which to approve or disapprove in writing such proposed testing
by written notice (which notice shall provide in reasonable detail any reasons
for disapproval) to Purchaser, and absent Purchaser’s receipt of such notice

7

--------------------------------------------------------------------------------




within such five (5) business day period, Seller shall be deemed to have
approved such testing. Purchaser shall give Seller advance written notice of any
such tests so as to allow Seller and its consultants an opportunity to attend
the tests. Purchaser shall restore the Property to its former condition, so far
as reasonably possible, following any disturbance of the Property caused by
Purchaser's investigations. Purchaser shall indemnify, defend and hold harmless
Seller for any claim or damage or any contamination of the Property which may be
proximately caused by Purchaser or its representatives entering upon the
Property after the date hereof (provided, however, that Purchaser shall not be
liable for the mere discovery of any hazardous materials or conditions on, at or
under the Property), and shall provide Seller, prior to any such entry, with an
insurance certificate listing Seller as an additional insured and showing
liability coverage in the amount of at least $1,000,000. Purchaser’s obligations
to restore the Property and to indemnify Seller, as set forth above, shall
survive the termination of this Agreement.


(b)    Maintenance. Until the Closing, Seller shall cause the Property to be
maintained, and shall keep and perform Seller’s obligations under the Lease, in
accordance with Seller’s past practices and procedures, and shall maintain all
policies of insurance currently in effect with respect to the Property.


(c)    Leases and Service Contracts. Seller shall not extend, renew, cancel,
modify or amend the Lease, or enter into any new lease, or enter into any new
Service Contract, without the prior written consent of Purchaser.


(d)    Notice. Seller shall promptly notify Purchaser of any fact or
circumstance which makes a Seller representation or warranty contained herein
untrue, in each case to the extent Seller obtains knowledge thereof.


(e)    KYC Form. Within three (3) business days after the Effective Date, Seller
shall complete and deliver to Purchaser the “Know Your Customer” form attached
hereto as Exhibit K (the “KYC Form”). It shall be a condition of Seller’s
obligation to consummate this transaction that Purchaser approves the Seller
(i.e. “Know Your Customer”). Seller is a public company with information
available on line.


9. Conditions Precedent. Purchaser’s obligations under this Agreement are
contingent upon satisfaction of the following express conditions precedent:


(a)    Covenants. As of the Closing Date: (i) each covenant and obligation of
Seller hereunder shall have been performed; and (ii) each representation and
warranty of Seller hereunder shall be true and correct in all material respects.


(b)    Estoppel Certificate. Seller shall obtain and deliver to Purchaser, at
least five (5) days before the Closing Date, an estoppel certificate dated no
more than thirty (30) days before the Closing Date (“Estoppel Certificate”) and
a subordination, non-disturbance and attornment agreement (“SNDA”) from the
Tenant. The Estoppel Certificate shall be in the form attached hereto as Exhibit
F (and the actual Estoppel Certificate shall not reveal any material information
inconsistent with the information contained in the Estoppel Certificate approved
by Purchaser), the SNDA shall be in the form attached hereto as Exhibit F-1 and
each shall be duly executed by Tenant. Seller shall use commercially reasonable
efforts to timely obtain and deliver the Estoppel Certificate and SNDA to
Purchaser. Prior to delivering the Estoppel Certificate to Tenant, Seller shall
deliver the completed form of Estoppel Certificate to Purchaser for review and
approval.


(c)    CCR Estoppel. If the Property is subject to any restrictive covenants
administered by a third party (“CCRs”), Seller shall obtain and deliver to
Purchaser at least five (5) days before the Closing

8

--------------------------------------------------------------------------------




Date, an estoppel certificate from the relevant party(ies) under each such CCRs
(the “CCR Estoppel”) in the form attached hereto as Exhibit M. Receipt of a CCR
Estoppel shall be a condition to Purchaser’s obligations hereunder so long as
Seller has delivered the written request as required above, and Seller shall use
commercially reasonable efforts to timely obtain and deliver the CCR Estoppel to
Purchaser.


(d)    Title. Title Company shall be irrevocably and unconditionally committed
to issue to Purchaser the owner's policy of title insurance, insuring
Purchaser's title to the Property, together with all endorsements required by
Purchaser in the amount of the Purchase Price, subject only to the Permitted
Exceptions.


(e)    Physical Condition of Property. The physical condition of the Property
shall be substantially the same on the Closing Date as on the date of
Purchaser’s execution of this Agreement, reasonable wear and tear excepted
(subject to the provisions of Sections 12 and 13 below).


If any condition set forth herein has not been satisfied or waived as of the
stated date, then Purchaser, as its sole and exclusive remedy, may either (i)
waive such condition and complete Closing or (ii) terminate this Agreement, in
which event the Deposit and all interest accrued on the Deposit shall be
delivered to Purchaser and the parties shall be released from all liabilities
under this Agreement except to the extent any of such liabilities expressly
survive termination


10.    Taxes; Apportionments.


(a)    Prorations. Real estate taxes, personal property taxes (if any) and
lienable municipal services shall be apportioned pro rata on a per diem basis as
of the date of Closing, with Purchaser receiving credit and bearing costs for
the day of Closing. Such prorations shall be made on the basis of actual bills
therefor, if available. If such bills are not available, then such taxes shall
be prorated on the basis of the most currently available tax bills and after
Closing promptly reprorated upon the availability of actual bills for the
period. All taxes for periods prior to the tax period in which the Closing Date
occurs shall be paid by Seller on or before Closing or if not yet due, Purchaser
shall receive a credit therefor. If Closing occurs prior to the receipt by
Seller of the tax bill for the Property for the applicable tax period, credit
for taxes shall be based upon the estimated Taxes calculated based upon the most
recent ascertainable assessed valuation and tax rates, but not less than the
Taxes for the previous period with an adjustment to be made between the parties
as provided above. In the case of assessments for which a lien has been imposed
on the Real Property as of the Effective Date, Seller shall be responsible for
all installments, whether currently due or due subsequent to Closing.


(b)    Utilities and Service Contracts. If there are meters on the Property
measuring the consumption of utilities which are paid by Seller and not by any
tenant, Seller shall, prior to the Closing, cause such meters to be read, and
shall pay promptly all related utility bills for all periods prior to and up to
the date of Closing. Purchaser shall be liable for and shall pay all utility
bills for services relating to the period from and after the Closing. If bills
for the period in which Closing occurs cannot be obtained by Closing,
reconciliation of such charges will be done as soon as possible after Closing,
promptly after such bills have been received. All charges payable with respect
to any Service Contracts which will continue in effect after the Closing, and
all other costs and expenses of operating the Property which are customarily
prorated in similar transactions, shall be prorated as of the date of Closing.


(c)    Closing Costs. Purchaser shall pay all title insurance premiums and the
cost of any survey, and all state, county and local transfer taxes. Seller shall
pay all the state grantor tax. Each party shall bear its own counsel fees. Other
closing costs of any nature or description shall be borne or apportioned in
accordance with the custom and practice in northern Virginia.

9

--------------------------------------------------------------------------------






(d)    Rent. Base rent from the Lease collected by Seller prior to Closing shall
be prorated as of Closing. Base rent which is due but uncollected as of the
Closing Date shall not be adjusted at Closing. Rents and other amounts received
from Tenant after Closing shall be applied first to then current rents and
reimbursements for Tenant for the month in which Closing occurs, then to
delinquent rents and reimbursements attributable to post-Closing periods, and
then to pre-Closing periods. The Tenant security deposit under the Lease shall
be credited to the Purchaser at Closing.


(e)     Operating Expenses. Tenant reimbursements for operating expenses and
taxes shall be prorated at Closing in the same manner as base rent. Seller shall
reasonably cooperate with Purchaser after Closing, at no out of pocket expense
to Seller, to complete the determination of actual operating expenses for the
Property for calendar year 2015.
11.    Condition of Property. PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY SET FORTH HEREIN, THE PROPERTY IS BEING CONVEYED BY SELLER IN "AS-IS"
CONDITION, THAT PURCHASER IS FULLY FAMILIAR WITH THE CONDITION OF THE PROPERTY,
AND THAT PURCHASER IS BUYING THE PROPERTY BASED SOLELY ON PURCHASER'S KNOWLEDGE
OF THE PROPERTY AND NOT IN RELIANCE ON ANY REPRESENTATION MADE BY SELLER OR ANY
EMPLOYEE OR AGENT OF SELLER. SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND REGARDING THE PROPERTY EXCEPT AS EXPRESSLY SET FORTH
HEREIN, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATIONS OR WARRANTIES
REGARDING THE PHYSICAL CONDITION OR ENVIRONMENTAL COMPLIANCE OF THE PROPERTY.
EXCEPT TO THE EXTENT OF THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY
SET FORTH IN THIS AGREEMENT, AND UNLESS A THIRD PARTY OR GOVERNMENTAL CLAIM IS
MADE AGAINST PURCHASER OR ITS SUCCESSORS OR ASSIGNS, BUT OTHERWISE
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY,
PURCHASER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES ITS RIGHT
TO RECOVER FROM, AND FOREVER RELEASES AND DISCHARGES, SELLER, SELLER’S
AFFILIATES, SELLER’S INVESTMENT MANAGER, IF ANY, THE PARTNERS, TRUSTEES,
SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF EACH OF THEM, AND
THEIR RESPECTIVE HEIRS, SUCCESSORS, PERSONAL REPRESENTATIVES AND ASSIGNS
(COLLECTIVELY, THE “SELLER RELATED PARTIES”), FROM ANY AND ALL DEMANDS, CLAIMS,
LEGAL OR ADMINISTRATIVE PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES,
FINES, LIENS, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND COSTS), WHETHER DIRECT OR INDIRECT, KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, WHICH MAY ARISE ON ACCOUNT OF OR IN ANY WAY BE
CONNECTED WITH THE PHYSICAL CONDITION OF THE PROPERTY OR ANY LAW OR REGULATION
APPLICABLE THERETO, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42
U.S.C. SECTIONS 9601 ET SEQ.), THE RESOURCES CONSERVATION AND RECOVERY ACT OF
1976 (42 U.S.C. SECTION 6901 ET SEQ.), THE CLEAN WATER ACT (33 U.S.C. SECTION
466 ET SEQ.), THE SAFE DRINKING WATER ACT (14 U.S.C. SECTIONS 1401-1450), THE
HAZARDOUS MATERIALS TRANSPORTATION ACT (49 U.S.C. SECTION 1801 ET SEQ.), AND THE
TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. SECTIONS 2601-2629).



10

--------------------------------------------------------------------------------




12.    Eminent Domain. If, prior to Closing, the Property or any part thereof
becomes subject to a condemnation proceeding, Seller, immediately upon learning
of same, shall give written notice to Purchaser. Thereafter, Purchaser shall
have a period of fifteen (15) days within which to elect, by written notice to
Seller, to terminate this Agreement. Upon such termination, the Deposit shall be
returned to Purchaser, and this Agreement shall thereupon be canceled and of no
further force or effect and neither Purchaser nor Seller shall have any further
obligation or liability hereunder. If no such election is timely made, Purchaser
shall be considered to have waived its termination right under this Section and
shall complete Closing hereunder without adjustment to the Purchase Price, and
Seller shall assign to Purchaser the right to receive all proceeds of any
condemnation award.


13.
Risk of Loss.



(a)    Loss Exceeding $500,000. In the event that, prior to Closing, the
Property is damaged and (i) Tenant under the Lease has the right to terminate
because of such casualty and Tenant does not waive such right, (ii) there is an
uninsured casualty or underinsured casualty, or Seller’s insurance company fails
to acknowledge Purchaser in writing as Seller’s assignee of insurance proceeds
or claims (which must also include rent loss), (iii) access to the building
located on the Property is reduced or hindered, or (iv) the Property is
materially damaged by a fire or other casualty which cannot, in Seller’s
reasonable judgment, be repaired and restored prior to the Closing date set
forth in Section 3 above, and for which Seller estimates that repair costs will
exceed $500,000, Purchaser shall have the right, by notice to Seller given
within fifteen (15) days after the date of the notice from Seller of such
casualty or proceedings, to terminate this Agreement and have the Deposit
refunded to Purchaser. Failure by Purchaser to give such termination notice
within such 15-day period shall be deemed a waiver of the right to terminate,
and in such event, the parties shall complete Closing, and Seller shall deliver
to Purchaser at Closing the proceeds (net of amounts theretofore disbursed and
used to pay for restoration) of Seller’s insurance policies, and all of Seller’s
unpaid claims and rights in connection with any such losses shall be assigned to
Purchaser at Closing without in any manner affecting the Purchase Price, Seller
shall deliver a consent to such assignment from the insurer, and Seller shall
pay to Purchaser the amount of any deductible and/or co-insurance under any such
policy and the estimated amount of loss of rent from the existing Tenant
expected to be suffered as a result of such damage.


(b)    Loss Not Exceeding $500,000. For any damage estimated by Seller in good
faith to cost less than $500,000.00 to repair, where (ii) Tenant under the Lease
does not have the right to terminate because of such casualty, (iii) access to
the building located on the Property is not reduced or hindered, or (iv) there
is no uninsured casualty or underinsured casualty, and where Seller’s insurance
company acknowledges Purchaser in writing as Seller’s assignee of insurance
proceeds or claims (which must also include rent loss), then Seller shall so
notify Purchaser and the transaction shall close as scheduled, and the Purchase
Price shall be reduced by a sum equal to the estimated cost of such repairs and
estimated rent loss, the transactions contemplated herein shall be consummated
without further reduction of the Purchase Price, and Seller shall receive such
insurance proceeds as are paid on the claim of loss.


14.    Brokers. Seller and Purchaser each warrants and represents to the other
that each has had no dealings, negotiations or communications with any brokers
or other intermediaries in connection with the sale of the Property except
Holliday Fenoglio Fowler, L.P., which shall be paid a commission by Seller
pursuant to a separate agreement. Seller and Purchaser represent and warrant to
each other that they have not dealt with any other broker or finder in
connection with the transaction which is the subject matter of this Agreement.
Seller and Purchaser each agree to indemnify and hold harmless the other from
and on account of any claims, demands, damages or expenses, including but
without limitation reasonable attorneys' fees and costs, which the indemnitee
may suffer or incur on account of any claims or demands

11

--------------------------------------------------------------------------------




for broker's commission or finder's fee arising out of or based upon the acts of
the indemnitor with respect to the transaction which is the subject matter of
this Agreement. The foregoing indemnities shall survive the Closing and any
termination or cancellation of this Agreement.


15.    Notices. All notices, requests and other communications under this
Agreement shall be in writing addressed as follows:


If intended for Seller:
Sun Life Assurance Company of Canada
One Sun Life Executive Park, SC 1309
Wellesley Hills, MA 02481
Attention: William Barres and Tom Pedulla
E-mail: bill.barres@sunlife.com
Tom.pedulla@sunlife.com


With copies to:


Gregory Kleiber, Esquire
Fox Rothschild LLP
2000 Market Street
Philadelphia, PA 19103
E-mail: gkleiber@foxrothschild.com


If intended for Purchaser:
David Hamm
RREEF Management L.L.C.
Deutsche Asset & Wealth Management
345 Park Avenue
New York, NY, 10154
E-mail: david.hamm@db.com




With copies to:


Alston & Bird LLP
1201 W. Peachtree Street NE
Atlanta, Georgia 30309
Attn: Randy H. Luffman
E-mail: randy.luffman@alston.com






or at such other address of which Seller or Purchaser shall have given at least
ten (10) days’ notice as herein provided. Notices by the parties may be given on
their behalf by and to their respective counsel. All such notices, requests and
other communications shall be deemed to have been sufficiently given for all
purposes on the date delivered or refused, if personally delivered; or the next
business day after delivery to an overnight delivery service for prepaid
overnight delivery. Notices may also be sent by electronic mail of a .pdf or
similar file and shall be deemed to have been given on the business day so sent
provided that an additional copy is concurrently sent by one of the other means
set forth above.


16.    Purchaser Default; Seller Default.

12

--------------------------------------------------------------------------------






(a)    Purchaser Default. If this transaction fails to close as a result of a
default by Purchaser with respect to any of the terms of this Agreement, and
such default continues for a period of ten (10) days after Seller notifies
Purchaser in writing of such default (provided, however, that no such 10-day
cure period shall apply to Purchaser’s failure to complete Closing on the date
set forth in Section 3), the Seller shall have the right to terminate this
Agreement and receive and retain the Deposit as liquidated damages. Termination
of this Agreement and retention of the Deposit shall be Seller's sole and
exclusive remedy hereunder, this Agreement shall thereupon become null and void,
and neither party shall have any further rights or obligations hereunder, it
being understood and agreed that Seller is hereby releasing and/or waiving any
right it might have either to specifically enforce this Agreement or to sue for
damages. Seller has agreed to this liquidated damage provision because of the
difficulty of ascertaining Seller’s actual damages given the uncertainties of
the real estate market, fluctuating property values and differences of opinion
with respect to such matters.


(b)    Seller Default. If, prior to Closing, Seller is in default of any of its
material representations, warranties or covenants under this Agreement, and such
failure is not cured within ten (10) days after written notice from Purchaser to
Seller (provided, however, that no such 10-day cure period shall apply to
Seller’s failure to complete Closing on the date set forth in Section 3), then
Purchaser shall have the right, as its sole and exclusive remedy, either (i) to
terminate this Agreement, whereupon the Deposit shall be returned to Purchaser
and receive from Seller an amount equal to Purchaser’s actual out-of-pocket
expenses paid to third parties and related to this transaction, not to exceed
$75,000.00, or (ii) to pursue an action for specific performance, Purchaser
hereby waiving any right to seek damages; provided however that in the case of a
willful default by Seller which renders specific performance impossible,
Purchaser may sue Seller for reasonable damages.


17.    Escrow.


(a)    Escrow Agent Obligations. Escrow Agent is not a party to, and is not
bound by, or charged with notice of any agreement out of which the Escrow of the
Deposit may arise, other than the Escrow provisions of this Agreement, to wit:
this Section 17 in its entirety and Section 2 in its entirety. Escrow Agent
shall hold all deposits in accordance with the terms and provisions of this
Agreement and any other escrow agreement executed by Escrow Agent, Seller and
Purchaser. Escrow Agent shall comply with all reporting requirements of
Section 6045 of the Code and the regulations promulgated thereunder. Escrow
Agent undertakes to perform only such duties as are expressly set forth in this
Agreement and no implied duties or obligations shall be read into this Agreement
against Escrow Agent.


(b)    Reliance. Escrow Agent may act in reliance upon any writing or instrument
or signature which it, in good faith, believes, and any statement or assertion
contained in such writing or instrument, and may assume that any person
purporting to give any writing, notice, advice or instrument in connection with
the provisions of this Agreement has been duly authorized to do so. Escrow Agent
shall not be liable in any manner for the sufficiency or correctness as to form,
manner and execution, or validity of any instrument deposited in escrow, nor as
to the identity, authority, or right of any person executing the same, and
Escrow Agent’s duties under this Agreement shall be limited to those provided in
this Agreement.


(c)    Liability of Escrow Agent. The parties acknowledge that the Escrow Agent
is acting solely as a stakeholder at their request and for their convenience,
that the Escrow Agent shall not be deemed to be the agent of either of the
parties, and that the Escrow Agent shall not be liable to either of the parties
for any action or omission on its part taken or made in good faith, and not in
disregard of this Agreement, but shall be liable for its negligent acts and for
any loss, cost or expense incurred by Seller or

13

--------------------------------------------------------------------------------




Purchaser resulting from the Escrow Agent’s mistake of law respecting the Escrow
Agent’s scope or nature of its duties. Seller and Purchaser shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against all
costs, claims and expenses, including reasonable attorneys’ fees, incurred in
connection with the performance of the Escrow Agent’s duties hereunder, except
with respect to actions or omissions taken or made by the Escrow Agent in bad
faith, in disregard of this Agreement or involving negligence on the part of the
Escrow Agent.


(d)    Disputes. If the parties (including Escrow Agent) shall be in
disagreement about the interpretation of this Agreement, or about their
respective rights and obligations, or the propriety of any action contemplated
by Escrow Agent, or the application of the Deposit, Escrow Agent shall hold the
Deposit until the receipt of written instructions from both Purchaser and Seller
or a final order of a court of competent jurisdiction. In addition, in any such
event, Escrow Agent may, but shall not be required to, file an action in
interpleader to resolve the disagreement. Escrow Agent shall be indemnified for
all costs and reasonable attorneys’ fees in its capacity as Escrow Agent in
connection with any such interpleader action and shall be fully protected in
suspending all or part of its activities under this Agreement until a final
judgment in the interpleader action is received.
    
(e)    Counsel. Escrow Agent may consult with counsel of its own choice and have
full and complete authorization and protection in accordance with the opinion of
such counsel. Escrow Agent shall otherwise not be liable for any mistakes of
fact or errors of judgment, or for any acts or omissions of any kind, unless
caused by its negligence or willful misconduct.


18.    Miscellaneous.


(a)    Headings. The headings and captions in this Agreement are inserted for
convenience of reference only and in no way define, describe or limit the scope
or intent of this Agreement or any of the provisions hereof.


(b)    Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Purchaser may not assign its rights under this Agreement without
Landlord’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed, except as expressly set forth herein. Purchaser may
assign its rights under this Agreement, without Landlord’s consent, and may take
title to the Property in an assignee that is either controlled or co-controlled
by, or under common control or co-control with Purchaser, or Purchaser may take
title to the Property in the name of a nominee or assignee, or in the name of
one or more of the institutional investors for which Purchaser or one of its
affiliates is then acting as investment manager (collectively, a “Permitted
Assignee”), provided that (i) Purchaser delivers to Seller written notice of its
intention to do so at least five (5) business days prior to Closing, which
notice shall include the legal name and structure of the proposed assignee, (ii)
Purchaser and the proposed assignee shall execute an assignment and assumption
of this Agreement pursuant to which the proposed assignee agrees to assume the
obligations of Purchaser under this Agreement, (iii) in no event shall any
assignment of this Agreement release or discharge Purchaser from any liability
or obligation hereunder, and (iv) Seller is notified in writing of the names of
all individuals who are executing documents at Closing on behalf of Purchaser,
and none of such signatories appear on Seller’s terrorist watch list.


(c)    Authority. The representatives and officers who have executed this
Agreement on behalf of Seller and/or Purchaser hereby represent, warrant and
confirm that they have the authority to execute this Agreement.



14

--------------------------------------------------------------------------------




(d)    Confidentiality. All information regarding the Property supplied by
Seller or obtained by Purchaser through its studies and investigations shall be
held in strict confidence by Purchaser, and shall be returned to Seller if
Closing fails to occur hereunder for any reason; provided, however that
Purchaser shall be permitted to make any disclosures required by law.


(e)    Integration. This Agreement contains the entire agreement between the
Seller and the Purchaser and there are no other terms, obligations, covenants,
representations, statements or conditions, oral or otherwise of any kind
whatsoever concerning this sale. Furthermore, this Agreement shall not be
altered, amended, changed or modified except in writing executed by the parties
hereto. If any term, covenant or condition of this Agreement is held to be
invalid or unenforceable in any respect, such invalidity or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid or unenforceable provision had never been contained
herein.


(f)    Business Days. If any period of time ends, or if any act is required to
be performed, on a day other than a business day, then the applicable period of
time shall be deemed to expire, or the date required for the performance of the
appropriate obligation shall be deemed to be extended, on the next business day
following the applicable date of performance.


(g)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Virginia. Neither party shall record
this Agreement.


(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.


(i)    Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT.


(j)    Attorney Fees. In the event either party seeks to enforce this Agreement,
the substantially prevailing party in any such enforcement action shall be
entitled to recover from the breaching party its reasonable attorney’s fees
incurred in connection with any such efforts to enforce this Agreement.
Purchaser and Seller hereby consent to the jurisdiction and venue of the United
States federal court for the State of Virginia in connection with any dispute
hereunder. Should such court for any reason decline to accept jurisdiction, then
the parties consent to the jurisdiction of the state courts of the State of
Virginia.


(k)    Waiver of Jury Trial. PURCHASER AND SELLER DO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW THEIR
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, OR UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY DOCUMENTS CONTEMPLATED TO
BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ANY ACTIONS OF EITHER PARTY
ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS AGREEMENT OR THE PROPERTY
(INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT
AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY
INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT
FOR SELLER TO ENTER INTO AND ACCEPT THIS AGREEMENT AND THE DOCUMENTS DELIVERED
BY PURCHASER AT CLOSING.


(l)    Post-Closing Audit. Pursuant to Section 18(b) above, a Permitted Assignee
of Purchaser may include a publicly registered real estate investment trust, and
therefore Seller further agrees

15

--------------------------------------------------------------------------------




to make the materials described on Exhibit D-1 relating to the Property
available for inspection and audit by Purchaser or its agents (the covenants of
Seller described by this sentence shall survive the Closing). At Closing, Seller
shall deliver to Purchaser the Closing Representation in the form attached
hereto as Exhibit L. Purchaser may also review and make copies of any of
Seller's files, books and records relating to the Property. Purchaser shall be
responsible for all out-of-pocket costs associated with this audit. Seller shall
reasonably cooperate (at no out of pocket cost to Seller) with Purchaser’s
auditor in the conduct of such audit but shall not be obligated to provide any
letter or certification to Purchaser’s auditor. In addition, Seller agrees to
provide to Purchaser or any affiliate of Purchaser, if requested by such
auditor, historical financial statements for the Property (for the past three
(3) years) (with the names of parties having an equity interest in Seller
redacted), including (without limitation) income and balance sheet data for the
Property, whether required before or after Closing, to the extent in Seller’s
possession or control. Seller shall furnish to Purchaser such financial and
other information as may be reasonably required by Purchaser or any affiliate of
Purchaser to make any required filings with the U.S. Securities and Exchange
Commission (“SEC”) or other governmental authority. Seller shall maintain its
records for use under this Section 18(l) for a period of not less than one (1)
year after the Closing. This Section shall expressly survive Closing.




[SIGNATURES ON FOLLOWING PAGE]





























































16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the date first above written.


SELLER:
SUN LIFE ASSURANCE COMPANY OF                                 CANADA


By: /s/ William Barres
Name: William Barres
Title: Authorized Signer


By: /s/ Thomas Pedulla
Name: Thomas Pedulla
Title: Authorized Signer


PURCHASER:
RREEF AMERICA, L.L.C.


By: /s/ David Hamm
Name: David Hamm
Title: Authorized Signatory


    

























































17

--------------------------------------------------------------------------------








LIST OF EXHIBITS


Exhibit A:    Legal Description of Real Property
Exhibit A-1:    Personal Property
Exhibit B:    Description of Lease
Exhibit C:    Service Contracts    
Exhibit D:    Seller Deliveries
Exhibit D-1:    Seller Information Deliveries for Audit Purposes
Exhibit E:    IRS Escrow Agreement
Exhibit F:    Form of Estoppel Letter
Exhibit F-1:    Form of SNDA
Exhibit G    Form Assignment and Assumption of Lease
Exhibit H    Form Assignment and Assumption of Intangibles
Exhibit I    Form Bill of Sale
Exhibit J    Form Bring-Down Certificate
Exhibit K    KYC Form
Exhibit L    Closing Certificate
Exhibit M    Form of CCR Estoppel    



























































18

--------------------------------------------------------------------------------








EXHIBIT A


Legal Description of Real Property


All of that certain lot or parcel of land situated, lying and being in Loudoun
County, Virginia, and being more particularly described as follows:
Lot 23B, containing 8.38088 acres, more or less, being a consolidation of Lot
23-A, Gateway North and Lot 2A, Systematics General, as the same appears on the
plat attached to "Deed of Consolidation" recorded in Deed Book 1566 at Page 1451
and re-recorded in Deed Book 1570 at Page 563, among the land records of Loudoun
County, Virginia.


LESS AND EXCEPT that portion dedicated for public streets in Deed Book 1566 at
Page 1455 and re-recorded in Deed Book 1570 at Page 565, among the aforesaid
land records.



































































19

--------------------------------------------------------------------------------








EXHIBIT B


DESCRIPTION OF LEASE


1.    Office Lease dated September 30, 2011 between Sun Life Assurance Company
of Canada, as landlord, and Alliant Techsystems, Inc., as tenant


2.    First Amendment to Lease dated July 14, 2014


3.    Letter dated October 16, 2014 from tenant exercising expansion option


4.    January 20, 2015 Letter from Jennifer Anderson at Orbital ATK
 







































































20

--------------------------------------------------------------------------------








EXHIBIT C
SERVICE CONTRACTS
Company
Service
Western Pest Services
Pest Control
 
 
ValleyCrest
Ext Grounds & Irrigation Maint.
 
 
ValleyCrest
Snow Removal - 2015-2016 Season
 
 
Capital Elevator
Elevator Maint.
 
 
Datawatch Systems
Fire Alarm, Access Control & Bldg Temp Monitoring
 
 
Power Services
Emergency Generator
 
 
Dominion Mechanical
BAS Maintenance
 
 
Sunset Hills
Interior Landscaping
 
 
Clean Office
Day Cleaning & Porter
 
 
Con-Serv Ind (CSI)
Trash Removal
 
 
Nalco
Water Treatment
 
 
Clean & Polish
Window Cleaning
 
 
Adcock Systems
Fire System Testing
 
 
MetTel - Better World Telecom
Telephone Lines
 
9 Lines
LPC Commercial Services, Inc.
Management Agreement
 
 


























21

--------------------------------------------------------------------------------








EXHIBIT D


LIST OF SELLER DELIVERIES
List and copy of all Service Contracts (excluding management and leasing
agreements) affecting the Property, if any;
Any final written reports or studies (including environmental, engineering, soil
boring and physical inspection reports) prepared by Seller's professional
engineers or consultants, or governmental authorities in respect of the physical
condition or operation of the Property, to the extent they are in Seller’s
possession, and Seller’s property condition reports, if any, but excluding any
appraisals and any proprietary reports;
Copy of Seller’s most recent survey of the Property;
Copies of the Lease and all amendments and guaranties relating thereto;
Copy of Seller’s title insurance policy insuring Property;
Copies of all contractor, vendor, manufacturer and other warranties with respect
to all real property improvements and fixtures*;
All current municipal, county, state or federal permits, licenses and
authorizations affecting the use, operation and maintenance of Property,
including without limitation certificates of occupancy and building permits;*
Monthly operating statements for the Property for the year to date and for the
most recently completed prior year and annual operating statements for three (3)
years prior to the current year;


2015 operating and capital budget;


Real property tax bills for the previous three (3) years;


Mechanical, electrical and structural plans and specifications, including
as-builts;*


Property Manager’s Tenant files, including correspondence and insurance
certificates.


Tenant billing statements


Tenant delinquency report


Current rent roll


Insurance claims, pending/historical litigation, and violations affecting the
property.


Copies of any CC&Rs*


Past 2 years of utility consumption data and Energy Star data*


(*To the extent in Seller’s possession or reasonable control)



22

--------------------------------------------------------------------------------






EXHIBIT D-1


AUDIT INFORMATION AND DELIVERIES


Background Questions:
•
What date was the property acquired by the seller?

•
Who maintains the accounting records for the property? Please provide contact
information.



General


•
Property operating statements for the most recent full calendar year and for the
current year to date with break out in quarterly intervals: each calendar
quarter in 2014 and 2015 through 9/30/15.



•
Trial balances at the end of the two most recent full calendar years and as of
the current date. Prefer to receive in Excel format.    12/31/13, 12/31/14,
9/30/15.



•
General ledger detail showing all journal entries, accounts payable, cash
receipts, and all other activity in each account for the most recent full
calendar year (2014) and for the current year to date (through 9/30/2015).
Prefer to receive in Excel format.



•
Bank statements and Bank Reconciliations - need each month of prior year (Jan -
Dec 2014); and each month of the current year (2015)



Revenues


Copies of the following for all revenues for the most recent full calendar year
(2014) and for the current year to date (2015):   


•
Lease agreements including any leases which have expired or were terminated in
2014 (latest full calendar year) and 2015 (current year). We need any lease that
was active during any part of 2014 or 2015. Including all amendments and
modifications.

•
Rent rolls at year end for the last two years (12/31/13 and 12/31/14) and at
9/30/15

•
Tenant ledgers for the last full calendar year (2014) and for the current year
to date (2015)



Copies of the following for certain revenues, if applicable, for the most recent
full calendar year and for the current year to date:  


•
Any other tenant or property related income - invoices or support calculations.







Expenses


Copies of the following for all expenses for the most recent full calendar year
(2014) and for the current year to date (2015) and through 9/30/15. This is for
property level expenses only and does not include any seller mortgage or debt
payments, distributions to seller’s members, income tax related costs for the
seller’s entity or members, or audit costs of the seller’s entity.
•
All invoices

•
All check copies


23

--------------------------------------------------------------------------------






Check register for prior year and current year to date


In addition, any other documentation in support of payments, including but not
limited to:


•
Property tax bills

•
Insurance statements

•
Property management fee agreement

•
Property management fee calculation

•
Agreements with contractors

•
Contracts with property vendors



Note: Support should cover entire 2014 and year to date 2015.
Reimbursable Expenses


Copies for the most recent full calendar year and for the current year to date.


•
CAM calculation to support monthly billings for 2014 and 2015

•
Base year details














































24

--------------------------------------------------------------------------------






EXHIBIT E


IRS ESCROW AGREEMENT


Escrow No. [ ]                    Sterling, VA


______________________, 2015
 
SUN LIFE ASSURANCE COMPANY OF CANADA ("SUN LIFE") deposits with Chicago Title
Insurance Company ("COMPANY"), as Escrow Agent, the items set forth in Schedule
A, to be held by said Escrow Agent subject to the terms hereof as shown below as
Schedule B and in the General Provisions which are attached hereto and
incorporated herein:


SCHEDULE A: DEPOSITS
[__________________________________________ Dollars ($____________)]


SCHEDULE B: SPECIAL PROVISIONS
NOTE:    This Escrow Agreement is for the purpose of awaiting a decision by the
Internal Revenue Service regarding an exemption request for Schedule A's deposit
pursuant to Section 1445 of the Internal Revenue Code.


1.    Prior to COMPANY agreeing to enter into this agreement, SUN LIFE will
deliver to COMPANY a copy of its Application for Withholding Certificate and
Guaranty to pay any tax to the Internal Revenue Service relating to this sale.
That Application calculates SUN LIFE'S estimated tax liability relating to this
sale as [$0.00] based on a taxable gain on the sale. Notwithstanding that
calculation, this escrow equals Ten Percent (10%) of the contract price pending
receipt of the Withholding Certificate.


2.    IT IS SPECIFICALLY UNDERSTOOD AND AGREED TO BY THE PARTIES HERETO THAT
COMPANY IS IN NO WAY LIABLE AND RESPONSIBLE FOR:
A. THE ACCURACY OF THE INFORMATION CONTAINED IN THE EXEMPTION REQUEST; or
B. WHETHER THE EXEMPTION REQUEST HAS BEEN PROPERLY FILED WITH THE INTERNAL
REVENUE SERVICE BY THE DATE OF TRANSFER OF THE PROPERTY.


3.    Upon COMPANY's receipt of a written certificate from the Internal Revenue
Service regarding their decision on the exemption request, COMPANY is to either:


A. Remit the amount set forth on the certificate to the Internal Revenue Service
at the Internal Revenue Service Center, Philadelphia, Pennsylvania; or


B. If the amount owing on the Internal Revenue Service certificate is zero, all
of Schedule A's deposits, plus accrued interest, are to be paid to SUN LIFE:


SUN LIFE ASSURANCE COMPANY OF CANADA
U.S. REAL ESTATE ‑ SC 1309
ONE SUN LIFE EXECUTIVE PARK
WELLESLEY HILLS, MA 02481


4.    Due to the Internal Revenue Service provision that funds must be remitted
to them within twenty

25

--------------------------------------------------------------------------------




(20) days of the date of their certificate, COMPANY is to remit any funds due to
the Internal Revenue Service in a timely manner. Because COMPANY cannot remit
funds without the certificate, IT IS IMPERATIVE THAT WHOMEVER RECEIVES SAID
CERTIFICATE FROM THE INTERNAL REVENUE SERVICE IMMEDIATELY FORWARD IT, OR A COPY
TO:


SUN LIFE ASSURANCE COMPANY OF CANADA
U.S. REAL ESTATE ‑ SC 1309
ONE SUN LIFE EXECUTIVE PARK
WELLESLEY HILLS, MA 02481


5.    If COMPANY receives the written certificate so late that it is impossible
to comply with the twenty (20) day provision, then COMPANY is to still pay the
amount set forth on the certificate to the Internal Revenue Service, but may
retain any balance of Schedule A's deposit, and accrued interest, for the
purpose of paying any delinquency penalties imposed by the Internal Revenue
Service. IT IS SPECIFICALLY UNDERSTOOD AND AGREED TO BY THE PARTIES HERETO THAT
COMPANY IS IN NO WAY LIABLE OR RESPONSIBLE FOR ANY SHORTAGES IN ANY AMOUNTS
OWING TO THE INTERNAL REVENUE SERVICE.


6.    If COMPANY is able to forward to the Internal Revenue Service the amount
set forth on the certificate within the requisite 20‑day period, then any
balance of Schedule A's deposit and any accrued interest will be forwarded to
the Sun Life Assurance Company of Canada at:


SUN LIFE ASSURANCE COMPANY OF CANADA
U.S. REAL ESTATE ‑ SC 1309
ONE SUN LIFE EXECUTIVE PARK
WELLESLEY HILLS, MA 02481


7.    If by ____________________, COMPANY has received no written certificate
from the Internal Revenue Service, COMPANY may pay Schedule A's deposit and any
accrued interest to the Internal Revenue Service after giving written notice to
SUN LIFE. IT IS SPECIFICALLY AGREED TO BY THE PARTIES HERETO THAT COMPANY IS IN
NO WAY LIABLE OR RESPONSIBLE FOR ANY SHORTAGES IN ANY AMOUNTS OWING TO THE
INTERNAL REVENUE SERVICE.


8.     The fee paid to COMPANY in consideration of performing this Escrow is
$0.00.


COMPANY'S RESPONSIBILITY IN REGARDS TO SECTION 1445 AND THIS ESCROW IS SOLELY TO
PERFORM CLERICAL TASKS. IN THAT REGARD, COMPANY HAS NO RESPONSIBILITY OR
LIABILITY TO JUDGE THE ACCURACY OF ANY FORMS OR MONIES IT HAS BEEN INSTRUCTED TO
TRANSMIT. FURTHER, COMPANY HAS NO RESPONSIBILITY OR LIABILITY REGARDING THE
COLLECTION OR PAYMENT OF SECTION 1445'S WITHHOLDING TAX OR ANY PENALTIES, EXCEPT
FOR THE PERFORMANCE OF THE CLERICAL TASKS OUTLINED IN THESE INSTRUCTIONS.


SECTION 1445 IS A LENGTHY, PRECISE, AND COMPLICATED REGULATION. IT IS STRONGLY
RECOMMENDED THAT YOU CONTACT LEGAL OR TAX COUNSEL OR THE INTERNAL REVENUE
SERVICE REGARDING SPECIFIC ADVICE ON THE REGULATION AND POSSIBLE EXPOSURE.


SELLER:
SUN LIFE ASSURANCE COMPANY OF CANADA

26

--------------------------------------------------------------------------------




Federal Tax ID # 38‑1082080


By: _____________________________


By: _____________________________


PURCHASER:
    
___________________________


By: ______________________________


Receipted and Accepted by ESCROW AGENT:


CHICAGO TITLE INSURANCE COMPANY


By: ________________________



































































27

--------------------------------------------------------------------------------






General Provisions to


ESCROW AGREEMENT


1.    These instructions may be altered, amended, modified or revoked by writing
only, signed by all of the parties hereto, and approved by the Escrow Agent,
upon payment of all fees, costs and expenses incident thereto.
2.    No assignment, transfer, conveyance or hypothecation of any right, title
or interest in and to the subject matter of this Escrow shall be binding upon
the Escrow Agent unless written notice thereof shall be served upon the Escrow
Agent and all fees, costs and expenses incident to such transfer of interest
shall have been paid.
3.    Any notice required or desired to be given by the Escrow Agent to any
other party to this Escrow may be given by mailing the same to such party at the
address noted below or the most recent address of such party shown on the
records of the Escrow Agreement, and notice so mailed shall for all purposes
hereof be as effectual as though served upon such party in person at the time of
depositing such notice in the mail.
4.    The Escrow Agent agrees to hold the Escrow Deposits set forth in Schedule
A under the terms and conditions of this Agreement. If at any time in the
performance of its duties under this Agreement it is necessary for the Escrow
Agent to receive, accept or act upon any notice or writing purported to have
been executed or issued by or on behalf of any of the parties hereto, it shall
not be necessary for the Escrow Agent to ascertain whether or not the person or
persons who have executed, signed or otherwise issued or authenticated the
writing had the authority to so execute, sign or otherwise issue or authenticate
said writing or that they are the same persons named therein or otherwise to
pass upon any requirements of such instruments that may be essential for their
validity.
5.    The Escrow Agent shall not be personally liable for any act it may do or
omit to do hereunder as such agent, while acting in good faith and in the
exercise of its own best judgment, and any act done or omitted by it pursuant to
the advice of its own attorney shall be conclusive evidence of such good faith.
6.    The Escrow Agent is hereby expressly authorized and directed to disregard
any and all notice or warnings given by any of the parties hereto, or by any
other person or corporation, excepting only orders or process of court, and is
hereby expressly authorized to comply with and obey any and all orders,
judgments or decree of any court. It shall not be liable to any of the parties
hereto or to any other person, firm or corporation by reason of such compliance,
notwithstanding any such order, judgment or decree be subsequently reversed,
modified, annulled, set aside or vacated, or found to have been entered without
jurisdiction.
7.    In consideration of the acceptance of this escrow by the Escrow Agent, Sun
Life agrees to pay the Escrow Agent its charges hereunder and to indemnify and
hold it harmless as to any liability by it incurred to any other person or
corporation or the Internal Revenue Service by reason of its having accepted the
same, or in connection herewith, and to reimburses it for all its expenses,
including, among other things, counsel fees and court costs incurred in
connection herewith; and that the Escrow Agent shall have a first and prior lien
upon all deposits made hereunder to secure the performance of said agreement of
indemnity and the payment of its charges and expenses, Escrow Fees or charges,
as distinguished from other expenses hereunder, shall be as written above the
Escrow Agent's Signature at the time of its acceptance hereof.
8.    If at any time a dispute shall exist as to the duty of the Escrow Agent
under the terms hereof, the right to possession, title or proceeds of any item
in escrow, or as to any dispute arising between the parties as to any matter
under this Agreement, the Escrow Agent may deposit the Escrow Agreement and
items in

28

--------------------------------------------------------------------------------




escrow with the Clerk of the District Court of the County of Dallas, Texas and
may interplead the parties hereto. Upon so depositing such Escrow Agreement and
items in escrow and filing its complaint in interpleader, the Escrow Holder
shall be released from all liability under the terms hereof, as to the items so
deposited. If the Court does not provide for reimbursement to Escrow Agent for
attorney fees, costs and expenses related to the interpleader action out of the
interplead funds, then Escrow Agent shall have a claim enforceable by separate
action in Court against the parties, jointly and severally, for said attorney
fees, costs and expenses.
9.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their heirs, personal representatives, successors and assigns.
10.    This Agreement shall be construed and enforced in accordance with the
laws of the State of Texas.
11.    Now, therefore, in consideration of the fee paid to the Company as set
forth in the Escrow Agreement, the Company agrees to hold any funds deposited.
During the period the Company is in possession of the deposit, the money will be
deposited in a FDIC depository. (Deposits of less than $1,000 shall not bear
interest. Deposits of $1,000 to $100,000 shall bear interest at the statutory
rate paid by the banking institution. Deposits of $100,000 or more may be
directed by Seller in writing to other types of investments with prior approval
of the Company's Escrow Department and upon delivery to Escrow Agent of signed
Investment of Escrow funds documents.)
12.    This agreement may be executed in counterparts, which together shall be
deemed to constitute one agreement . For purposes of the execution of this
Agreement, facsimile signatures shall be deemed to be original signatures.


INITIALS:    Sun Life:_________________________


Purchaser:________________________


Title Company: _________________


 









































29

--------------------------------------------------------------------------------






EXHIBIT F


FORM ESTOPPEL LETTER




December __, 2015


Wells Fargo Bank, National Association
10 S. Wacker Dr., Suite 3200
Chicago, IL 60606


Attn:    Todd W. Finnelly


RE:
Office Lease dated September 30, 2011, and amended on July 14, 2014 and October
16, 2014 (as may have been amended or modified from time to time, "Lease") by
and between Sun Life Assurance Company of Canada (predecessor in interest to RPT
LOUDOUN GATEWAY I, LLC , a Delaware limited liability company) ("Landlord") and
ORBITAL ATK, INC. (f/k/a ALLIANT TECHSYSTEMS, INC.), a Delaware corporation
("Tenant") with respect to certain premises ("Leased Premises") located at 45245
Business Court, Sterling, VA 20166 ("Property"). The Leased Premises are
comprised of 102,015 square feet.



Gentlemen:


The undersigned hereby acknowledges that Landlord intends to encumber the
Property with a deed of trust or mortgage in favor of Wells Fargo Bank, National
Association (collectively with its successors or assigns, "Lender"). The
undersigned further acknowledges the right of Landlord, Lender and any and all
of Landlord's present and future lenders to rely upon the statements and
representations of the undersigned contained in this Tenant Estoppel Certificate
("Certificate") and further acknowledges that any loan secured by any such deed
of trust or mortgage or further deeds of trust or mortgages will be made and
entered into in material reliance on this Certificate.


Given the foregoing, the undersigned Tenant hereby certifies and represents unto
Lender, its successors and assigns, with respect to the above described Lease as
follows:


1.    LEASED PREMISES. All space and improvements covered by the Lease have been
completed and furnished to the satisfaction of Tenant, all conditions required
under the Lease have been met, and Tenant has accepted and taken possession of
and presently occupies the Leased Premises, consisting of approximately 102,015
square feet.


2.    ENTIRE AGREEMENT. The Lease expires on August 31, 2023, and has not been
modified, altered or amended in any respect and contains the entire agreement
between Landlord and Tenant, except as described above.


3.    ANNUAL RENT. As of the date hereof, the annual minimum rent under the
Lease is $2,568,583.20, subject to any escalation and/or percentage rent and/or
common area maintenance charges, in accordance with the terms and provisions of
the Lease. The current "Base Year" for any escalation is (i) 2012 for Suite 400,
and (ii) 2015 for the remainder of the Leased Premises.


4.    NO PREPAID RENT. No rent has been paid by Tenant in advance under the
Lease except for $______________, which amount represents rent for the period
beginning MONTH & DATE, 20         , and MONTH & DATE, 20         , and Tenant
has no charge or claim of offset under said Lease or otherwise, against rents or
other amounts due or to become due thereunder. No "discounts", "free rent" or
"discounted rent" have been agreed to or are in effect except for
                                                                                                                                                          .


5.    SECURITY DEPOSIT. A Security Deposit of $0.00 has been made and is
currently being held by Landlord.



30

--------------------------------------------------------------------------------




6.    NO CLAIM. Tenant has no claim against Landlord for any deposit or prepaid
rent except as provided in Paragraphs 4 and 5 above.


7.    NO DEFAULT OF LANDLORD. The Landlord has satisfied all commitments,
arrangements or understandings made to induce Tenant to enter into the Lease,
and the Landlord is not in any respect in default in the performance of the
terms and provisions of the Lease, nor is there now any fact or condition which,
with notice or lapse of time or both, would become such a default. All tenant
allowances due from Landlord have been received by Tenant, except:
________________. The improvements and space required to be furnished according
to the Lease have been duly delivered by the Landlord and accepted by Tenant.
Landlord's obligations to pay for tenant improvements, if any, have been
satisfied.


8.    NO DEFAULT OF TENANT. Tenant is not in any respect in default under the
terms and provisions of the Lease (nor is there now any fact or condition which,
with notice or lapse of time or both, would become such a default) and has not
assigned, transferred or hypothecated its interest under the Lease, except as
follows: NONE.


9.    TENANT RIGHTS. Except as expressly provided in the Lease or in any
amendment or supplement to the Lease, Tenant: (i) does not have any right to
renew or extend the term of the Lease; (ii) does not have any option or
preferential right to purchase all or any part of the Leased Premises or all or
any part of the building or premises of which the Leased Premises are a part;
and (iii) does not have right, title, or interest with respect to the Leased
Premises other than as tenant under the Lease. There are no understandings,
contracts, agreements, subleases, assignments, or commitments of any kind
whatsoever with respect to the Lease or the Leased Premises except as expressly
provided in the Lease or in any amendment or supplement to the Lease set forth
in Paragraph 2 above, copies of which are attached hereto.


10.    LEASE EFFECTIVE. The Lease is in full force and effect and Tenant has no
defenses, setoffs, or counterclaims against Landlord arising out of the Lease or
in any way relating thereto or arising out of any other transactions between
Tenant and Landlord.


11.    NO BROKER LIENS. Neither Tenant nor Landlord has incurred any fee or
commission with any real estate broker which would give rise to any lien right
under state or local law, except as follows (if none, state "None"): NONE.


12.    NOTICES. The current address to which all notices to Tenant as required
under the Lease should be sent is:


1501 S. Clinton Street
Canton Crossing Tower
11th Floor (MD02)
Baltimore, MD 21224
Attention: Dan Goral


With a copy to:


Alliant Techsystems Inc.
7480 Flying Cloud Drive
Eden Prairie, MN 55344
Attention: Treasury Department


With a copy to:


Alliant Techsystems Inc.
7480 Flying Cloud Drive
Eden Prairie, MN 55344
Attention: Legal Department


13.    MERCHANT’S ASSOCIATION. If a Merchant's Association exists, Tenant has no
claims, liens or offsets with regard to any amounts due or to become due
thereunder except for: NONE.





31

--------------------------------------------------------------------------------




1.
Dated: December ___, 2015



"TENANT"


ORBITAL ATK, INC.,
a Delaware corporation


By:__________________________
Name:_______________________
Title:_________________________




















































































32

--------------------------------------------------------------------------------




EXHIBIT F-1
FORM SNDA




RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Wells Fargo Bank, National Association
123 N. Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attn: Jeffrey Goodman
                                                    
(Space Above For Recorder's Use)




SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease to Security Instrument)


NOTICE:
THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.





THIS SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT ("Agreement") is made December _____,
2015 by and between RPT LOUDOUN GATEWAY I, LLC , a Delaware limited liability
company ("Mortgagor"), ORBITAL ATK, inc., a Delaware corporation ("Tenant") and
Wells fargo bank, national association, as Administrative Agent (collectively
with its successors, assigns, affiliates and participants, "Agent") for certain
lenders (the “Lenders”).




R E C I T A L S




A.
Pursuant to the terms and provisions of an Office Lease dated September 30, 2011
(the "Lease"), Sun Life Assurance Company of Canada (predecessor in interest to
Mortgagor) granted to Tenant a leasehold estate in and to a portion of the
property described on Exhibit A attached hereto and incorporated herein by this
reference (which property, together with all improvements now or hereafter
located on the property, is defined as the "Property").



B.
Mortgagor has executed, or proposes to execute, that certain [Deed of Trust With
Absolute Assignment of Leases and Rents, Security Agreement and Fixture Filing]
(as amended, restated or otherwise modified from time to time, the "Security
Instrument") securing, in part, and among other things, one or more promissory
notes (as amended, restated or otherwise modified from time to time,
collectively, the "Note") in the original maximum aggregate principal amount of
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00), in favor of Lenders
("Loan"). The Security Instrument is to be recorded concurrently herewith.



C.
The Lease does not contain provisions and terms granting Tenant an option to
purchase the Property.


33

--------------------------------------------------------------------------------






D.
As a condition to Lenders making the Loan secured by the Security Instrument,
Lenders require that the Security Instrument be unconditionally and at all times
remain a lien on the Property, prior and superior to all the rights of Tenant
under the Lease and that the Tenant specifically and unconditionally subordinate
the Lease to the lien of the Security Instrument.



E.
Mortgagor and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Agent.



NOW THEREFORE, for valuable consideration and to induce Lenders to make the
Loan, Mortgagor and Tenant hereby agree for the benefit of Agent as follows:


1.     SUBORDINATION. Mortgagor and Tenant hereby agree that:




1.1    Prior Lien. The Security Instrument securing the Note in favor of Agent,
and any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease;


1.2     Subordination. Lenders would not make the Loan without this agreement to
subordinate; and


1.3     Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the
Security Instrument and shall supersede and cancel, but only insofar as would
affect the priority between the Security Instrument and the Lease, any prior
agreements as to such subordination, including, without limitation, those
provisions, if any, contained in the Lease which provide for the subordination
of the Lease to a deed or deeds of trust or to a mortgage or mortgages.


AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Agent, that:


1.4 Use of Proceeds. Agent, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Agent represented that it will, see to
the application of such proceeds by the person or persons to whom Agent
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and


1.5 Waiver, Relinquishment and Subordination. Tenant intentionally and
unconditionally waives, relinquishes and subordinates all of Tenant's right,
title and interest in and to the Property to the lien of the Security Instrument
and understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Agent and, as part and parcel thereof, specific monetary and other
obligations are being and will

34

--------------------------------------------------------------------------------




be entered into which would not be made or entered into but for said reliance
upon this waiver, relinquishment and subordination.


2.     ASSIGNMENT. Tenant acknowledges and consents to the assignment of the
Lease by Mortgagor in favor of Agent.


3.     ESTOPPEL. Tenant acknowledges and represents that:


3.1 Entire Agreement. The Lease constitutes the entire agreement between
Mortgagor and Tenant with respect to the Property and Tenant claims no rights
with respect to the Property other than as set forth in the Lease;


3.2 No Prepaid Rent. No deposits or prepayments of rent have been made in
connection with the Lease, except as follows (if none, state "None"): NONE


3.3 No Default. To the best of Tenant's knowledge, as of the date hereof: (i)
there exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;


3.4 Lease Effective. The Lease has been duly executed and delivered by Tenant
and, subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no further amendments, modifications or additions to the Lease,
written or oral; and


3.5 No Broker Liens. Neither Tenant nor Mortgagor has incurred any fee or
commission with any real estate broker which would give rise to any lien right
under state or local law, except as follows (if none, state "None"): NONE


4.     ADDITIONAL AGREEMENTS. Tenant covenants and agrees that, during all such
times as Agent is the Beneficiary under the Security Instrument:


4.1 Modification, Termination and Cancellation. Tenant will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without Agent's prior written consent and will not make any payment to
Mortgagor in consideration of any modification, termination or cancellation of
the Lease (in whole or in part) without Agent's prior written consent.


4.2 Notice of Default. Tenant will notify Agent in writing concurrently with any
notice given to Mortgagor of any default by Mortgagor under the Lease, and
Tenant agrees that Agent has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth
below and Tenant will not declare a default of the Lease, as to Agent, if Agent
cures such default within thirty (30) days from and after the expiration of the
time period provided in the Lease for the cure thereof by Mortgagor ; provided,
however, that if such default cannot with diligence be cured by Agent within
such thirty (30) day period, the commencement of action by Agent within such
thirty (30) day period to remedy the same shall be deemed sufficient so long as
Agent pursues such cure with diligence.



35

--------------------------------------------------------------------------------




4.3 No Advance Rents. Tenant will make no payments or prepayments of rent more
than one (1) month in advance of the time when the same become due under the
Lease.


4.4 Assignment of Rents. Upon receipt by Tenant of written notice from Agent
that Agent has elected to terminate the license granted to Mortgagor to collect
rents, as provided in the Security Instrument, and directing the payment of
rents by Tenant to Agent, Tenant shall comply with such direction to pay and
shall not be required to determine whether Mortgagor is in default under the
Loan and/or the Security Instrument.


4.5 Insurance and Condemnation Proceeds. In the event there is any conflict
between the terms in the Security Instrument and the Lease regarding the use of
insurance proceeds or condemnation proceeds with respect to the Property, the
provisions of the Security Instrument shall control.


5.    ATTORNMENT. In the event of a foreclosure under the Security Instrument,
Tenant agrees for the benefit of Agent (including for this purpose any
transferee of Agent or any transferee of Mortgagor's title in and to the
Property by Agent's exercise of the remedy of sale by foreclosure under the
Security Instrument) as follows:


5.1 Payment of Rent. Tenant shall pay to Agent all rental payments required to
be made by Tenant pursuant to the terms of the Lease for the duration of the
term of the Lease.


5.2 Continuation of Performance. Tenant shall be bound to Agent in accordance
with all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Agent as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Agent succeeding to Mortgagor's interest in the Lease and giving written
notice thereof to Tenant.


5.3 No Offset. Agent shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Mortgagor
under the Lease, nor for the return of any sums which Tenant may have paid to
Mortgagor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by
Mortgagor to Agent.


5.4 Subsequent Transfer. If Agent, by succeeding to the interest of Mortgagor
under the Lease, should become obligated to perform the covenants of Mortgagor
thereunder, then, upon any further transfer of Mortgagor's interest by Agent,
all of such obligations shall terminate as to Agent.


5.5 Limitation on Agent’s Liability. Tenant agrees to look solely to Agent’s
interest in the Property and the rent, income or proceeds derived therefrom for
the recovery of any judgment against Agent, and in no event shall Agent or any
of its affiliates, officers, directors, shareholders, partners, agents,
representatives or employees ever be personally liable for any such obligation,
liability or judgment.


5.6 No Representation, Warranties or Indemnities. Agent shall not be liable with
respect to any representations, warranties or indemnities from Mortgagor,
whether pursuant to the Lease or otherwise, including, but not limited to, any
representation, warranty or indemnity related to the use of the Property,
compliance with zoning,

36

--------------------------------------------------------------------------------




landlord’s title, landlord’s authority, habitability or fitness for purposes or
commercial suitability, or hazardous wastes, hazardous substances, toxic
materials or similar phraseology relating to the environmental condition of the
Property or any portion thereof.


6. NON-DISTURBANCE. In the event of a foreclosure under the Security Instrument,
so long as there shall then exist no breach, default, or event of default on the
part of Tenant under the Lease, Agent agrees for itself and its successors and
assigns that the leasehold interest of Tenant under the Lease shall not be
extinguished or terminated by reason of such foreclosure, but rather the Lease
shall continue in full force and effect and Agent shall recognize and accept
Tenant as tenant under the Lease subject to the terms and provisions of the
Lease except as modified by this Agreement.


7. MISCELLANEOUS.


7.1    Remedies Cumulative. All rights of Agent herein to collect rents on
behalf of Mortgagor under the Lease are cumulative and shall be in addition to
any and all other rights and remedies provided by law and by other agreements
between Agent and Mortgagor or others.


7.2    NOTICES. All notices, demands, or other communications under this
Agreement and the other Loan Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth below (subject to
change from time to time by written notice to all other parties to this
Agreement). All notices, demands or other communications shall be considered as
properly given if delivered personally or sent by first class United States
Postal Service mail, postage prepaid, or by Overnight Express Mail or by
overnight commercial courier service, charges prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, charges
prepaid. Notices so sent shall be effective three (3) Business Days after
mailing, if mailed by first class mail, and otherwise upon delivery or refusal;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
For purposes of notice, the address of the parties shall be:



37

--------------------------------------------------------------------------------




Mortgagor:
RREEF Property Trust, Inc.
c/o Deutsche Asset and Wealth Management
101 California Street, 24th Floor
San Francisco, CA 94111
Attention: Eric Russell
Tenant:
1501 S. Clinton Street
Canton Crossing Tower
11th Floor (MD02)
Baltimore, MD 21224
Attention: Dan Goral


With a copy to:


Alliant Techsystems Inc.
7480 Flying Cloud Drive
Eden Prairie, MN 55344
Attention: Treasury Department


With a copy to:


Alliant Techsystems Inc.
7480 Flying Cloud Drive
Eden Prairie, MN 55344
Attention: Legal Department
Agent:
Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Jeff Goodman


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Todd Finnelly



        
Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.


7.3    Heirs, Successors and Assigns. Except as otherwise expressly provided
under the terms and conditions herein, the terms of this Agreement shall bind
and inure to the benefit of the heirs, executors, administrators, nominees,
successors, assigns, and participants of the parties hereto.


7.4     Headings. All article, section or other headings appearing in this
Agreement are for convenience of reference only and shall be disregarded in
construing this Agreement.


7.5    Counterparts. To facilitate execution, this document may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature

38

--------------------------------------------------------------------------------




page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.


7.6     Exhibits, Schedules and Riders. All exhibits, schedules, riders and
other items attached hereto are incorporated into this Agreement by such
attachment for all purposes.


(remainder of page intentionally left blank)

















































































39

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


NOTICE:    THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.


IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.






"MORTGAGOR"


RPT [LOUDOUN GATEWAY], LLC,
a Delaware limited liability company


By:_______________________
Name:____________________
Title:______________________








"TENANT"


ORBITAL ATK, INC.,
a Delaware corporation


By:_______________________
Name:____________________
Title:______________________








"AGENT"


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:_______________________
Name:____________________
Title:______________________





40

--------------------------------------------------------------------------------




ACKNOWLEDGMENT
State of __________________, County of ___________________________ ss.


On this ______ day of _____________, 2015, before me, the undersigned officer
personally appeared ________________________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the
______________________of _________________________________________________, and
that as such officer, being duly sworn, and being authorized to do so pursuant
to its operating agreement or a resolution of its members, executed, subscribed
and acknowledged the due execution of the foregoing instrument for the purposes
therein contained, by signing the name of Wells Fargo Bank, National Association
by himself/herself in his/her authorized capacity as such officer as his/her
free and voluntary act and deed and the free and voluntary act and deed of Wells
Fargo Bank, National Association.


Witness my hand and official
seal.            __________________________________    
                            Notary public signature




Commission expires: _____________________

































41

--------------------------------------------------------------------------------




ACKNOWLEDGMENT
State of __________________, County of ___________________________ ss.


On this ______ day of _____________, 2015, before me, the undersigned officer
personally appeared ________________________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the
______________________of ORBITAL ATK, INC., a Delaware corporation, and that as
such officer, being duly sworn, and being authorized to do so pursuant to its
operating agreement or a resolution of its members, executed, subscribed and
acknowledged the due execution of the foregoing instrument for the purposes
therein contained, by signing the name of Wells Fargo Bank, National Association
by himself/herself in his/her authorized capacity as such officer as his/her
free and voluntary act and deed and the free and voluntary act and deed of Wells
Fargo Bank, National Association.


Witness my hand and official
seal.            __________________________________    
                            Notary public signature




Commission expires: _____________________

































42

--------------------------------------------------------------------------------




ACKNOWLEDGMENT
State of __________________, County of ___________________________ ss.


On this ______ day of _____________, 2015, before me, the undersigned officer
personally appeared ________________________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the
______________________of Wells Fargo Bank, National Association, and that as
such officer, being duly sworn, and being authorized to do so pursuant to its
operating agreement or a resolution of its members, executed, subscribed and
acknowledged the due execution of the foregoing instrument for the purposes
therein contained, by signing the name of Wells Fargo Bank, National Association
by himself/herself in his/her authorized capacity as such officer as his/her
free and voluntary act and deed and the free and voluntary act and deed of Wells
Fargo Bank, National Association.


Witness my hand and official
seal.            __________________________________    
                            Notary public signature




Commission expires: _____________________























































43

--------------------------------------------------------------------------------




EXHIBIT A - DESCRIPTION OF PROPERTY




[SEE ATTACHED]





























































































44

--------------------------------------------------------------------------------




EXHIBIT G


FORM ASSIGNMENT AND ASSUMPTION OF LEASE


ASSIGNMENT AND ASSUMPTION OF LEASES
FOR VALUE RECEIVED, the undersigned, SELLER NAME, SELLER ENTITY (“Assignor”)
hereby assigns, transfers and sets over to                                     
(“Assignee”), all interest of the undersigned in any and all leases (the
“Leases”) demising and leasing any portion of the premises legally described on
Exhibit A attached hereto, including but not limited to those listed on Exhibit
B attached hereto, together with all rents payable under the Leases and all
benefits and advantages to be derived therefrom to hold and receive them unto
the Assignee, and together with all rights against guarantors, if any, of the
obligations of the lessees under the Leases.
1.    Assignor hereby assumes full responsibility for all obligations and
defaults of landlord under the Leases accrued to the date hereof, and full
responsibility for any commissions owed in connection with any of the Leases.
2.    Assignee hereby assumes full responsibility for all obligations of
landlord under the Leases accruing after the date hereof other than any leasing
commissions or other costs incurred in connection with such Leases.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the    day of              , 20  .
 
ASSIGNOR:


SELLERNAME, SELLERENTITY


By: _________________________________
Name: _______________________________
Title: ________________________________
 
ASSIGNEE:


_____________________________________


By: _________________________________
Name: _______________________________
Title: ________________________________
























45

--------------------------------------------------------------------------------




EXHIBIT H
FORM ASSIGNMENT AND ASSUMPTION OF INTANGIBLES


ASSIGNMENT
OF
INTANGIBLE PROPERTY
THIS ASSIGNMENT (the “Assignment”), dated this    day of                      ,
20  , by and among SELLERNAME, SELLERENTITY (“Assignor”) and
                                           (“Assignee”).
WHEREAS, Assignee has this day purchased Assignor’s interest in the real
property legally described on the attached Exhibit A (the “Property”); and
WHEREAS, the execution and delivery of this Assignment is a condition precedent
to the purchase by the Assignee of the Property;
NOW, THEREFORE, in consideration of the purchase and sale of the Property, and
for other good and valuable consideration, Assignor agrees as follows:
1.    Assignor hereby grants, transfers and assigns to Assignee all the right,
title and interest of Assignor in and to the following, all solely to the extent
related to the Property:
(i)    to the extent such may be assigned, all licenses, permits, certificates
of occupancy, approvals, dedications, subdivision maps or plats and entitlements
issued, approved or granted by federal, state or municipal authorities or
otherwise in connection with the Property and its renovation, construction, use,
maintenance, repair, leasing and operation; and all licenses, consents,
easements, rights of way and approvals required from private parties to make use
of utilities, to insure pedestrian ingress and egress to the Property and to
insure continued use of any vaults under public rights-of-way presently used in
the operation of the Property.
(ii)    any trade style or trade name used in connection with the Property; and,
(iii)    all correspondence with the tenants under tenant leases, all booklets
and manuals relating to the maintenance and operation of the Property.
The foregoing are collectively referred to herein as the “Intangibles”.
2.    Assignor hereby grants, transfers and assigns to Assignee all the right,
title and interest of Assignor in and to the following (which shall include, but
not be limited to, those contracts specifically listed on Exhibit B), all solely
to the extent related to the Property:
(i)    any and all service contracts, operating agreements, consulting
agreements, listing agreements, sales agency contracts, advertising contracts,
licensing agreements, together with all supplements, amendments, modifications
thereto, relating to the Property;
(ii)    any and all reciprocal easement agreements, declarations of covenants,
conditions and restrictions, party wall agreements, “tie-back” agreements,
common area agreements, shared maintenance agreements, common use agreements or
similar agreements or understandings, and all supplements, amendments and
modifications thereto;

46

--------------------------------------------------------------------------------




(iii)    any and all service agreements, maintenance contracts, char contracts,
contracts for the purchase or delivery of labor, services, materials, goods,
inventory or supplies, cleaning contracts, equipment rental agreements or
leases, together with all supplements, amendments and modifications thereto,
relating to the Property or Assignor; and,
(iv)    all presently effective and assignable warranties, guaranties,
representations or covenants given to or made in favor of Assignor or Assignor’s
affiliates in connection with the acquisition, development, construction,
maintenance, repair, renovation or inspection of the Property.
Notwithstanding the foregoing, and without limitation of the foregoing
provisions, the service contracts specifically listed on Exhibit C hereto shall
be expressly included in this Assignment. The foregoing are collectively
referred to herein as the “Contracts”.
3.    Assignor agrees to assume full responsibility for all the obligations
under the Intangibles and the Contracts accruing prior to the date hereof.
4.    Assignee assumes full responsibility for all obligations accruing under
the Intangibles and the Contracts from and after the date hereof.
IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first written above.
 
ASSIGNOR:


SELLERNAME, SELLERENTITY


By: _________________________________
Name: _______________________________
Title: ________________________________
 
ASSIGNEE:


_____________________________________


By: _________________________________
Name: _______________________________
Title: ________________________________


































47

--------------------------------------------------------------------------------




EXHIBIT I
FORM BILL OF SALE


BILL OF SALE
SELLERNAME (“Seller”), in consideration of Ten and No/100 Dollars and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby sells, transfers, assigns and sets over unto
                      , (“Purchaser”), all of its right, title and interest in
and to any and all personal property, which personal property is owned by Seller
and located on the real estate legally described on Exhibit A attached hereto
(the “Personal Property”), including, without limitation, those items
specifically described on Exhibit B attached hereto.
Seller hereby represents and warrants to Purchaser that Seller is the absolute
owner of the Personal Property free and clear of all liens, charges and
encumbrances, and that Seller has full right, power and authority to sell the
Personal Property and to make this Bill of Sale.
IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the      day of
                     , 20__ .
 
SELLER:


SELLERNAME, SELLERENTITY


By: _________________________________
Name: _______________________________
Title: ________________________________


















































48

--------------------------------------------------------------------------------




EXHIBIT J
FORM BRING-DOWN CERTIFICATE




REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES
The undersigned hereby certifies to                               
(“Purchaser”), on and as of the date set forth below that all representations
and warranties contained in that certain Agreement of Purchase and Sale (the
“Agreement”), by and between SELLERNAME, and Purchaser dated _____________ are
true and correct in all material respects on and as of the date set forth below,
as if re-made by Seller effective as of the date hereof.
IN WITNESS WHEREOF, the undersigned have executed this Certificate as of this   
day of                   , 20__.




 
SELLER:


SELLERNAME, SELLERENTITY


By: _________________________________
Name: _______________________________
Title: ________________________________
























































49

--------------------------------------------------------------------------------




EXHIBIT K
KYC FORM


Counterparty Identification Form
In order to comply with German Money Laundering Act (Section 3 Part no. 2),
which applies on an extraterritorial basis, all Deutsche Bank entities, their
subsidiaries and affiliates are required to identify and maintain records of
their transactional and/or contractual counterparties and the ownership
structure of the funds or assets which are subject to the transaction.
In the Americas, please email your completed form to:
DeAMCounterparty.DueDiligenceRequests@db.com
A.
Counterparty Information

Legal Name:     _________________
Legal
Address:    _________________________________________________________________________
_________________________________________________________________________
Identification Type Types of identification are: For corporations: Documents
issued or certified by a government, a state or a public institution that prove
the existence of the corporation and its legal constitution. For natural
persons: Government issued
ID.:_________________________________________________________________________
Identification
#:    _________________________________________________________________________


Industry:
ð Financial Services    ð Investment Advisory     ð Real Estate Management

ð Other: ___________________________________________________________________
Please provide documents of identification for the entity listed above when
returning this form.


B.
Counterparty Ownership and Control Information

Please respond to the question below regarding the ownership and control
structure of the counterparty.


1)
Does any natural person own/control 25% or more of the counterparty?

ð Yes        ð No
If Yes, please provide information below regarding each control person and/or
beneficial owner that holds/controls 25% or more if the counterparty:
#
Full Name
Date of Birth This information might be left blank, if data privacy regulations
require, however further information to validate the identity of the person
might be requested at a later time.
Full Address Further information on Ultimate Beneficial Ownership information
may be requested
Nationality
Ownership %
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Please provide documents of identification for the entity listed above when
returning this form.





50

--------------------------------------------------------------------------------




C.
Transaction Information

In what capacity does the counterparty act?
ð Proprietary                 ð Discretionary                     ð
Non-Discretionary
If not Proprietary, please identify the entity for which the counterparty acts:
Legal Name:
    _________________________________________________________________________
Legal
Address:    _________________________________________________________________________
_________________________________________________________________________
Please provide documents of identification for the entity listed above when
returning this form.


D.
Transaction Investor and Ownership Information

Please respond to the questions below regarding the ownership structure of the
funds or assets which are subject to the transaction.
1)
Does any investor or beneficial owner own/control 25% or more transaction
assets?

ð Yes        ð No
If Yes, please provide information below regarding each investor and/or
beneficial owner that holds/controls 25% or more if the transactional assets:
#
Full Name
Date of Birth This information might be left blank, if data privacy regulations
require, however further information to validate the identity of the person
might be requested at a later time.
Full Address Further information on Ultimate Beneficial Ownership information
may be requested
Nationality
Ownership %
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Please provide documents of identification for the entity listed above when
returning this form.


On behalf of the counterparty, the authorized signatory Authorized signatory
shall be a legal representative, legal counsel, compliance officer or similar
function of the counterparty
confirms that the above information is complete and accurate.
Subject to any legal restrictions, we further confirm that in the event of an
enquiry from law enforcement agencies or regulators, copies of the relevant
investor or beneficial owner details will be made available to Deutsche Bank, or
the regulatory body making the inquiry.
Signed: ______________________________________________________________________
Date: ___/___/_____
Name:
____________________________________________________________________________________________
Position:
__________________________________________________________________________________________
Contact Details:
____________________________________________________________________________________


This section is for DB internal use only.
Add applicable comments or notes:
___________________________________________________________________________________________________
___________________________________________________________________________________________________
DB Employee Name: ________________________________ Phone Number:
__________________________________



51

--------------------------------------------------------------------------------




EXHIBIT L
CLOSING REPRESENTATION
RREEF Property Trust, Inc.
c/o Deutsche Asset & Wealth Management
345 Park Avenue
New York, NY, 10154


Ladies and Gentlemen:


Sun Life Assurance Company of Canada (“Seller”) is the seller under the
Agreement of Sale dated December __, 2015 (“Agreement”) with [RREEF America,
L.L.C.’s assignee prior to Closing], whose ultimate parent is RREEF Property
Trust, Inc. (collectively, “Purchaser”) for certain real property located at
45245 Business Court, Sterling, Loudoun County, Virginia, known as Loudoun
Gateway I (“Property”). Seller hereby represents to Purchaser as follows (all
references to “knowledge” below shall refer to the actual knowledge of Seller’s
asset manager for the Property, who shall however have no personal liability
hereunder):


1.    To Seller’s actual knowledge, Seller has made available to Purchaser all
of the financial records of the Property and related data required by Section 5
of the Agreement (collectively, “Financial Information”).


2.    Seller has no actual knowledge of any fraud or suspected fraud affecting
Seller involving:


a.    Management of the Property during the period of Seller’s ownership of the
Property, or


b.    Employees who had significant roles in internal control over financial
reporting related to the Property.


3.    Seller has no actual knowledge of any communications from any employees or
former employees alleging any fraud or suspected fraud affecting the Seller and
related in any way to the Property.


4.    Seller has no actual knowledge of any officer or director of the Seller,
or any other person acting under the direction thereof, having taken any action
to fraudulently influence, coerce, manipulate or mislead Purchaser during
Purchaser’s acquisition of the Property.


This Closing Representation is given in connection with the Agreement. Any term
used herein without definition shall have the meaning ascribed to it in the
Agreement.


Very truly yours,


SUN LIFE ASSURANCE COMPANY OF CANADA


By: _________________________        By: ___________________________


Name: ______________________        Name: _________________________


Title: _______________________        Title: _________________________













52

--------------------------------------------------------------------------------




EXHIBIT M


FORM OF CCR ESTOPPEL
TO:
RPT Loudoun Gateway I, LLC, a Delaware limited liability company (“Purchaser”),
Wells Fargo Bank, National Association, as Administrative Agent (“Agent”) for
certain lenders (“Lenders”)

_______________________
_______________________
Attention: ______________


RE:
Declaration of Restrictive Covenants Loudoun Gateway Center dated July 30, 1985,
and recorded at Deed Book 870, Page 91 in the land records of Loudoun County,
Virginia, as supplemented and amended by the documents described in Exhibit A
attached hereto and made a part hereof (as more particularly described in
Exhibit A, the “Declaration”; capitalized terms not defined herein shall have
the meaning set forth in the Declaration)



Ladies and Gentlemen:


The following statements are made with the knowledge that Purchaser is relying
on them in connection with Purchaser’s purchase of, and Lenders’ financing of,
the certain real property encumbered by the Declaration and more particularly
described on Exhibit B attached hereto and made a part hereof (“the Property”),
and Purchaser, Agent and Lenders may rely on such statements for that purpose.


LOUDOUN GATEWAY CENTER OWNERS ASSOCIATION, INC., a ______________ corporation,
makes the following representations, which are effective as of the date of this
Estoppel Certificate:


1.The undersigned is the owner of the Common Property and is responsible for
levying and collecting all annual assessments and any special assessments
payable by the Owners under the Declaration, and for enforcing the terms and
conditions (including any restrictive covenants) of the Declaration.
2.The undersigned established the Architectural Committee and is responsible for
the appointment, from time to time, of the members of the Architectural
Committee.
3.There have been no amendments, modifications, revisions or supplements to the
Declaration except as stated in Exhibit A.
4.The Declaration is in full force and effect.
5.To the undersigned’s knowledge, after independent investigation, the Property
and all Improvements located thereon comply in all respects with the restrictive
covenants and other applicable requirements set forth in the Declaration.
6.To the undersigned’s knowledge, after independent investigation, the Owner of
the Property is not in default under the Declaration, and no event has occurred
which, with the giving of notice or passage of time, or both, could result in
such default.
7.To the undersigned’s knowledge, after independent investigation, there is no
dispute or litigation between or among any of the parties to the Declaration or
properties benefitted and/or burdened by the Declaration.
8.The Owner of the Property has paid all annual assessments due under the
Declaration and applicable to the Property for calendar year 2015 in the amount
of $_____________. [There are no special assessments due under the Declaration
and applicable to the Property for calendar year 2015] [The Owner of the
Property has paid all special assessments due under the Declaration and
applicable to the Property for calendar year 2015 in the amount of
$_____________.
Nothing contained herein shall amend, waive or rescind any of the terms or
conditions of the

53

--------------------------------------------------------------------------------




Declaration; waive the undersigned’s right to declare a default based on facts
of which the undersigned does not have actual knowledge; or relieve any party to
the Declaration from any of its obligations.





[signature page follows]









































































































54

--------------------------------------------------------------------------------




EXECUTED as of the ____ day of ____________ 2015.




LOUDOUN GATEWAY CENTER OWNERS ASSOCIATION, INC.,
a ____________ corporation




By:                    
Name:                    
Its:                    







        







































































55

--------------------------------------------------------------------------------




EXHIBIT A


DECLARATION


Declaration of Restrictive Covenants Loudoun Gateway Center dated July 30, 1985,
and recorded at Deed Book 870, Page 91 in the land records of Loudoun County,
Virginia (the “Original Declaration”), as supplemented by certain documents
subjecting additional property to the Original Declaration, recorded at Deed
Book 870, Page 152, Deed Book 870, Page 162, Deed Book 880, Page 1001, Deed Book
912, Page 1038, and Deed Book 1192, Page 1571, all in the aforesaid records, and
as amended by that certain Deed of Substitution of Declarant under Declaration
of Restrictive Covenants Loudoun Gateway Center recorded at Deed Book 964, Page
450, that certain Deed of Substitution of Declarant under Declaration of
Restrictive Covenants Loudoun Gateway Center recorded at Deed Book 1178, Page
865, that certain First Amendment to Declaration of Restrictive Covenants for
Loudoun Gateway Center recorded at Deed Book 1201, Page 212, that certain Second
Amendment to Declaration of Restrictive Covenants for Loudoun Gateway Center
recorded at Deed Book 1348, Page 1327, that certain Third Amendment to
Declaration of Restrictive Covenants for Loudoun Gateway Center recorded at Deed
Book 1460, Page 813, that certain Deed of Substitution of Declarant under
Declaration of Restrictive Covenants Loudoun Gateway Center recorded at Deed
Book 1460, Page 819, and that certain Fourth Amendment to Declaration of
Restrictive Covenants for Loudoun Gateway Center recorded at Deed Book 1516,
Page 290, in the aforesaid records (as so supplemented and amended, the Original
Declaration is referred to in this Estoppel as the “Declaration”)



























































56

--------------------------------------------------------------------------------




EXHIBIT B


LEGAL DESCRIPTION OF THE PROPERTY





57